DETAILED ACTION
This Office Action is in response to the amendment filed 4/28/2022.  As requested, the specification and claims 1, 12 and 18 have been amended, claims 2 and 7 have been cancelled, and claims 19-22 have been added.  Claims 1-6 and 8-22 are pending.
In response to the amendment, the addition of “wherein the support layer has a tensile strength from 0.05 to 0.06 Nm” overcomes the 102 rejection of claims 1, 3, 4, 9-11 and 13-18 and the 103 rejections of claim 5-8.  Thus, the 102 rejection of claims 1, 3, 4, 9-11 and 13-18 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/28/22 has been received.  Note the acknowledged PTO-1449 enclosed herewith.  

Allowable Subject Matter
Claims 1-6, 8-17, 21 and 22 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2525494 A (“Hoggarth et al.”) in view of U.S. Patent Application Publication No. 2004/0024102 (Hayes et al.”).
As regards claim 18, Hoggarth et al. discloses a method of manufacturing a multi-layered wound dressing, the method comprising: forming a support layer (anchor layer 3) which comprises a net (see page 6, line 22) and a bonding layer (constituted by a heat meltable adhesive, see page 8, lines 10-20); forming a fibrous absorbent layer for absorbing exudate from a wound site (absorbent 2); and laminating the support layer and the absorbent layer together to form the wound dressing by attaching the bonding layer to the absorbent layer (bonding the anchoring layer to the absorbent, see page 8, lines 10-20); wherein the support layer is configured to reduce shrinkage of at least a portion of the wound dressing (since the anchor layer is bonded to absorbent layer, it will reduce shrinkage of the absorbent layer, thereby being configured to reduce shrinkage when compared to an un-bonded absorbent layer).
Hoggarth et al. fails to disclose forming the support layer that comprises a net layer and a bonding layer by coextruding the net layer and the bonding layer.  However, Hayes et al. teaches that it is known to apply an adhesive on a film either through conventional coating technologies or through coextrusion (see para. [0150]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoggarth et al. by coextruding the net and the heat meltable adhesive as an alternative means for providing the anchor with heat meltable adhesive.  
As regards claim 19, modified Hoggarth et al. discloses the method according to claim 18, wherein the bonding layer is formed from a polymer with a first melting temperature (the adhesive polymers have a first melting temperature) and the net layer is formed from a material (polyethylene) with a second melting temperature higher than the first melting temperature of the polymer of the bonding layer (the adhesive melts and bonds to the fibers of the absorbent material, thus the first melting temperature is lower than the second melting temperature, see page 8, lines 10-20), and wherein laminating the support layer and the absorbent layer comprises laminating by using heat so that the net maintains its structure during application of heat (the net maintains its structure and only a portion of the fibres toward the bonding surface of the anchor material bond to part of the fibers of the absorbent material, see page 7, lines 20-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786